DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Tiirola (WO2016048798A1) discloses “A method performed by a network node including a first cell to transmit/receive a signal on a specific resource set in a time domain, on which a higher priority is given to a second cell, in a multi-cell communication system” in paragraph 71; “the method comprising: determining whether the second cell uses the specific resource set in a prescribed one of a plurality of first … corresponding to the first cell and included in a single second … corresponding to the second cell…” in paragraph 55 and 59; and “…based on the second cell being determined not to use the specific resource set in the prescribed one of the plurality of the first … transmitting/receiving the signal in the rest of the plurality of the first … except the prescribed one of the plurality of the first … without applying a restriction” in paragraphs 60 and 65. However, Tiirola does not disclose the use of “TTIs”, “based on a load of the first cell in another resource set different in the time domain from the specific resource set, on which a higher priority is given to the first cell, being equal to or greater than a threshold”, nor “and based on the second cell being determined to use the specific resource set in the prescribed one of the plurality of the first TTIs, transmitting/receiving the signal in the rest of the plurality of the first TTIs except the prescribed one of the plurality of the first TTIs with applying the restriction, wherein the restriction includes configuring at least one of a same TTI length as the second cell, a same subcarrier spacing as the second cell, a same cyclic prefix length as the second cell, or a same radio access technology as the second cell”. 
Lin (US 20160270116 A1) discloses the usage of “TTIs” in paragraph 57 and would be obvious for one of ordinary skill in the art to combine with Tiirola because doing so allows for encapsulation which allows for interleaving for error correction and compression, thereby enhancing system efficiency. However, Lin also does not disclose “based on a load of the first cell in another resource set different in the time domain from the specific resource set, on which a higher priority is given to the first cell, being equal to or greater than a threshold”, nor “and based on the second cell being determined to use the specific resource set in the prescribed one of the plurality of the first TTIs, transmitting/receiving the signal 
Huang (US 20190082436 A1) discloses “based on a load of the first cell in another resource set different in the time domain from the specific resource set, on which a higher priority is given to the first cell, being equal to or greater than a threshold” in paragraphs 143, 152, and 155 and would be obvious for one of ordinary skill in the art to combine with Tiirola in view of Lin because doing so decreases the chances of conflicts, thereby resulting in less contention failures, thereby enhancing service quality. However, Huang also does not disclose “and based on the second cell being determined to use the specific resource set in the prescribed one of the plurality of the first TTIs, transmitting/receiving the signal in the rest of the plurality of the first TTIs except the prescribed one of the plurality of the first TTIs with applying the restriction, wherein the restriction includes configuring at least one of a same TTI length as the second cell, a same subcarrier spacing as the second cell, a same cyclic prefix length as the second cell, or a same radio access technology as the second cell”.
Tiirola2 (US 20180007643 A1) discloses “and based on the second cell being determined to use the specific resource set in the prescribed one of the plurality of the first TTIs, transmitting/receiving the signal in the rest of the plurality of the first TTIs except the prescribed one of the plurality of the first TTIs with applying the restriction” in paragraph 42 and would be obvious for one of ordinary skill in the art to combine with Tiirola in view of Lin and Huang because doing so is that it allows transmission to continue without causing interference, thereby enhancing service efficiency and quality. However, Tiirola2 also discloses that the restriction is heavily directed towards restricting transmission power and thus does not teach “wherein the restriction includes configuring at least one of a same TTI length as the second cell, a same subcarrier spacing as the second cell, a same cyclic prefix length as the second cell, or a same radio access technology as the second cell”, and furthermore the examiner does not believe that it would be obvious for one of ordinary skill in the art to combine further references that teach configuring “at least one of a same TTI length as the second cell, a same subcarrier spacing as the second cell, a same cyclic  Tiirola2 as they would teach away from the purpose of Tiirola2 as applied in context to the instant claim.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claim 6 is similar to claim 1 and is allowed for similar reasons. Claims 3-5 and 8-10 depend on claims 1 and 6 and are allowable based on their dependence to claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.